Name: Council Regulation (EEC) No 3913/90 of 21 December 1990 opening and providing for the administration of Community tariff quotas for certain chemical products (1991)
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 375 / 5 COUNCIL REGULATION (EEC) No 3913 / 90 of 21 December 1990 opening and providing for the administration of Community tariff quotas for certain chemical products (1991 ) THE COUNCIL OF THE EUROPEAN COMMUNITIES, products concerned into all Member States until the quotas have been used up; Whereas it is appropriate to take the necessary measures to ensure efficient Community administration of these tariff quotas while offering the Member States the opportunity to draw from the quota volumes the necessary quantities corresponding to actual imports; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must in particular be able to monitor the rate at which the quotas are used up and inform the Member States accordingly; Whereas , since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, all transactions concerning the administration of the quantities drawn by that economic union may be carried out by any one of its members, Having regard to the Treaty establishing the European Economic Community , and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas production in the Community of certain chemical products will remain insufficient in the course of 1991 to meet the specific requirements of the user industries in the Community; whereas , consequently, Community supplies of products of this type will depend to a considerable extent on imports from third countries ; whereas the most urgent Community requirements for the products in question should be met immediately on the most favourable terms; whereas Community tariff quotas at zero duty should therefore be opened within the limits of appropriate volumes for a period up to 30 June or 31 December 1991 taking account of the need not to disturb the markets for such products nor the starting out or development of Community production; Whereas it is necessary, in particular , to ensure for all Community importers equal and uninterupted access to the said quotas and to ensure the uninterrrupted application of the rates laid down for the quotas to all imports of the HAS ADOPTED THIS REGULATION: Article 1 1 . The customs duties applicable to imports of the following products shall be suspended during the periods, at the levels and within the limits of the Community tariff quotas shown below: Order No CN code ( a ) Description Quota period Quota volume Rate of duty (% ) 09.2803 09.2805 09.2807 09.2809 09.2811 09.2813 09.2815 ex 3004 50 90 ex 3004 90 99 ex 2930 90 80 ex 3802 90 00 ex 2902 90 90 ex 3815 90 00 ex 3823 90 98 Calcium folinate (INN) Methotrexate ( INN) Blend of isomers and 3,5 dimethyl ­ thiotoluenediamine Acid-activated montmorillonite for the manufacture of self-copy paper (*) 4-Benzylbiphenyl Catalyst , in the form of small cylindrical pellets , having a length of not less than 5 mm and not more than 8 mm, consisting of a mixture of oxides of molybdenum and bismuth, for use in the manufacture of acrylic acid ( x ) Mixtures of sucrose stearate from 1 January to 31 December 1991 from 1 January to 31 December 1991 from 1 January to 30 June 1991 from 1 January to 31 December 1991 from 1 January to 31 December 1991 from 1 January to 31 December 1991 from 1 January to 31 December 1991 32 kg 37 kg 65 tonnes 8 500 tonnes 75 tonnes 50 tonnes 51 tonnes 0 0 0 0 0 0 0 (a ) See Taric codes in the Annex. (*) Checks on their prescribed end-use shall be carried out pursuant to the relevant Community provisions. No L 375 / 6 Official Journal of the European Communities 31 . 12 . 90 entries for release for free circulation , to the extent that the available balance so permits. 2 . Within the limits of these tariff quotas the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible . Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission , which may take any appropriate administrative measures to ensure that they are managed efficiently. If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata . The Commission shall inform the Member States of the drawings made . Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits . Article 3 Where an importer presents a product covered by this Regulation for release for free circulation in a Member State , applying to take advantage of the preferential arrangements , and the entry is accepted by the customs authorities , the Member State concerned shall , by notifying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume. Article 5 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Requests for drawings , indicating the date on which the entries were accepted, must be sent to the Commission without delay . Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the Article 6 This Regulation shall enter into force on 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1990. For the Council The President A. RUBERTI ANNEX Taric codes Order No CN code , Taric code 09.2803 09.2805 09.2807 09.2809 09.2811 09.2813 09.2815 ex 3004 50 90 ex 3004 90 99 ex 2930 90 80 ex 3802 90 00 ex 2902 90 90 ex 3815 90 00 ex 3823 90 98 » 10 *25 * 12 » 10 *50 *55 *41